




Exhibit 10.24.2


AMENDMENT TO
MACY’S, INC. DEFERRED COMPENSATION PLAN
The Macy’s, Inc. Deferred Compensation Plan (the “Plan”) is hereby amended in
the following respects, effective as of January 1, 2014 and solely to change the
payment rules for credits to Participants’ Accounts made under the Plan for the
Plan’s plan years that begin on or after January 1, 2015.
1.    Subsection 7.1(a)(1)(C) of the Plan is amended in its entirety to read as
follows.
(C)    Payment Method 3 – Under the payment method described in this subsection
7.1(a)(1)(C) (for purposes of this subsection 7.1, “Payment Method 3”), the
portion of the Participant’s Account that is attributable to the subject year’s
Basic Salary deferred amount shall:
(x)    commence to be paid as of the earlier of (i) the first day of the first
March that begins after the end of the Plan Year in which the Participant
separates from service with the Company (or, if the Participant is, on the date
on which the Participant separates from service with the Company, a Specified
Employee, the later of the first day of the first March that begins after the
end of the Plan Year in which the Participant separates from service with the
Company or the date immediately following the date which is six months after the
date he or she separates from service with the Company) or (ii) subject to the
provisions of subsection 7.1(a)(2)(C) hereof, any fixed date (for purposes of
this subsection 7.1, “a Payment Method 3 initial fixed commencement date”), as
chosen by the Participant when he or she first elects Payment Method 3 to apply
to the portion of his or her Account that is attributable to the subject year’s
Basic Salary deferred amount; and
(y)    be paid in one lump sum payment or in annual payments over two to five
years, as chosen by the Participant when he or she first elects or elected
Payment Method 3 with the same initial fixed commencement date to apply to any
portion of his or her Account that is attributable to an amount of the
Participant’s Basic Salary the receipt of which is deferred under the Plan.
2.    Subsection 7.1(a)(2) of the Plan is amended in its entirety to read as
follows.
(2)    Notwithstanding any of the provisions of subsection 7.1(a)(1) hereof but
subject to the provisions of subsection 7.1(b) hereof and the subsections of
section 7 hereof that follow subsection 7.3 hereof, the following payment method
election restrictions or conditions shall apply to the payment of the portion of
the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount.

1





--------------------------------------------------------------------------------






(A)    The Participant may not elect Payment Method 1 for payment of the portion
of the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount if he or she has elected (or under subsection
7.1(a)(2)(D) hereof has been deemed to have elected) Payment Method 2 for
payment of the portion of the Participant’s Account that is attributable to an
amount of the Participant’s Basic Salary the receipt of which was deferred under
the Plan for any Plan Year that was earlier than the Plan Year with respect to
which the subject year’s Basic Salary deferred amount is deferred.
(B)    The Participant may not elect Payment Method 2 for payment of the portion
of the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount if he or she has elected Payment Method 1 for payment of
the portion of the Participant’s Account that is attributable to an amount of
the Participant’s Basic Salary the receipt of which was deferred under the Plan
for any Plan Year that was earlier than the Plan Year with respect to which the
subject year’s Basic Salary deferred amount is deferred.
(C)    The Participant may not elect Payment Method 3 for payment of the portion
of the Participant’s Account that is attributable to the subject year’s Basic
Salary deferred amount unless the elected Payment Method 3 initial fixed
commencement date is no earlier than the first day of the first March that
begins after the end of the Plan Year in which occurs the fifth annual
anniversary of the date on which the first credit of the subject year’s Basic
Salary deferred amount is made to the Participant’s Account and (ii) does not
cause the Participant to have more than three different Payment Method 3 initial
fixed commencements dates applicable to the entire portion of his or her Account
that is payable under Payment Method 3.
(D)    In the event the Participant fails in the applicable deferral form to
make any payment method election at all for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount and he or she has never elected (or under this subsection
previously been deemed to have elected) either Payment Method 1 or Payment
Method 2 for payment of the portion of the Participant’s Account that is
attributable to an amount of the Participant’s Basic Salary the receipt of which
was deferred under the Plan for any Plan Year that was earlier than the Plan
Year with respect to which the subject year’s Basic Salary deferred amount is
deferred, then he or she shall be deemed for all purposes of this subsection 7.1
to have elected Payment Method 2 (and to have chosen under such method that
payment will be made in one lump sum payment) for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount.
(E)    In the event the Participant fails in the applicable deferral form to
make any payment method election at all for payment of the portion of the
Participant’s Account that is attributable to the subject year’s Basic Salary
deferred amount but he or she has elected (or under subsection 7.1(a)(2)(D)
hereof has been

2





--------------------------------------------------------------------------------






deemed to have elected) either Payment Method 1 or Payment Method 2 for payment
of the portion of the Participant’s Account that is attributable to an amount of
the Participant’s Basic Salary the receipt of which was deferred under the Plan
for any Plan Year that was earlier than the Plan Year with respect to which the
subject year’s Basic Salary deferred amount is deferred, then he or she shall be
deemed for all purposes of this subsection 7.1 to have elected the same payment
method for payment of the portion of the Participant’s Account that is
attributable to the subject year’s Basic Salary deferred amount.
3.    Subsection 7.1(b)(3) of the Plan is amended in its entirety to read as
follows.
(3)    If the Participant previously has elected under subsection 7.1(a) hereof
to have any portion of his or her Account that is attributable to the amount of
his or her Basic Salary that is earned in one or more specific Plan Years and
the receipt of which has been deferred by the Participant under the Plan paid
under Payment Method 3, he or she may, by completing a subsequent payment
agreement and filing such agreement with a Plan representative not less than
twelve months before an applicable Payment Method 3 initial fixed commencement
date, elect to have Payment Method 3 be deemed, for purposes of the entire
portion of the Participant’s Account that is subject to such Payment Method 3
initial fixed commencement date, to be a payment method under which such
portion:
(A)    commences to be paid as of the earlier of (i) the first day of the first
March that begins after the end of the Plan Year in which the Participant
separates from service with the Company (or, if the Participant is, on the date
on which the Participant separates from service with the Company, a Specified
Employee, the later of the first day of the first March that begins after the
end of the Plan Year in which the Participant separates from service with the
Company or the date immediately following the date which is six months after the
date he or she separates from service with the Company) or (ii) any fixed date
that is specified by the Participant in his or her new election under this
subsection 7.1(b)(3) and that is no earlier than the first day of the first
March that occurs on or after the fifth annual anniversary of the applicable
Payment Method 3 initial fixed commencement date; and
(B)    is paid in one lump sum payment or in annual payments over two to five
years (as chosen by the Participant when he or she elects to change the payment
method represented as Payment Method 3 with respect to the portion of the
Participant’s Account that is subject to the applicable Payment Method 3 initial
fixed commencement date).
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan

3





--------------------------------------------------------------------------------






Year in which the Participant separates from service with the Company occur
prior to the expiration of such twelve month period).
4.    Section 7.3 of the Plan is amended in its entirety to read as follows.
7.3    General Distribution Rules for Company Match Amounts. Subject to the
following provisions of this section 7 and the other provisions of the Plan,
this subsection 7.3 concerns the rules for payment of the vested portion of the
Account of a Participant that is attributable to the amount of the Company match
amount that is credited to such Account for any specific Plan Year (for purposes
of subsection 7.3 hereof, the “subject year’s Company match deferred amount”).
(a)    Initial 2014 Distribution Payment Method.
(1)    When the Plan Year that begins on the Effective Date is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, subject to the provisions of
subsections 7.3(a)(2) and (3) and 7.3(c) hereof and the subsections of section 7
hereof that follow this subsection 7.3 and to such administrative rules as the
Committee may prescribe, the portion of the Participant’s vested Account that is
attributable to the subject year’s Company match deferred amount shall be paid
in accordance with the payment method described in this subsection 7.3(a)(1)
(for purposes of this subsection 7.3, the “2014 Payment Method”). Under the 2014
Payment Method, such portion of the Participant’s vested Account shall:
(A)    commence to be paid as of the first day of the first March that begins
after the end of the Plan Year in which the Participant separates from service
with the Company (or, if the Participant is, on the date on which the
Participant separates from service with the Company, a Specified Employee, the
later of the first day of the first March that begins after the end of the Plan
Year in which the Participant separates from service with the Company or the
date immediately following the date which is six months after the date he or she
separates from service with the Company); and
(B)    be paid in one lump sum payment or in annual payments over two to fifteen
years, as chosen by the Participant by completing a payment agreement and filing
such agreement with a Plan representative before the start of the Plan Year that
begins on the Effective Date. In the event the Participant fails to complete or
file such a payment agreement before the start of such Plan Year, then he or she
shall be deemed for all purposes of this subsection 7.3(a)(1) to have chosen
under the 2014 Payment Method that payment will be made in one lump sum payment.
(2)    When the Plan Year that begins on the Effective Date is the Plan Year for
which the subject year’s Company match deferred amount is

4





--------------------------------------------------------------------------------






credited to the Participant’s Account under the Plan, then, if the Participant
elects to receive the portion of the Participant’s vested Account that is
attributable to the subject year’s Company match deferred amount in annual
installments of two or more payments (under the 2014 Payment Method), then (i)
the date as of which the first annual installment payment is to be made shall be
determined under the provisions of subsection 7.3(a)(1)(A) hereof, (ii) the date
as of which any annual installment payment other than the first annual
installment payment is to be made shall be an annual anniversary of the date as
of which the first annual installment payment is to be made, and (iii) the
amount of each installment payment shall be equal to the quotient obtained by
dividing the amount allocated to the portion of the Participant’s vested Account
that is attributable to the subject year’s Company match deferred amount as of
the date of such installment payment by the number of installment payments still
to be made to the Participant under the applicable payment method (including the
subject installment payment).
(3)    When the Plan Year that begins on the Effective Date is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, notwithstanding any of the foregoing
provisions of this subsection 7.3(a), if any portion of the subject year’s
Company match deferred amount is credited under the terms of the Plan to the
Participant’s Account as of a date that is later than the latest date as of
which a payment of such portion would otherwise be made under the foregoing
provisions of this subsection 7.3(a) and the Participant is vested in such
portion, such portion shall be paid as of the date as of which such portion is
credited under the terms of the Plan to the Participant’s Account.
(b)    Initial Post-2014 Distribution Payment Method.
(1)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, subject to the provisions of
subsections 7.3(b)(2), (3), and (4) and 7.3(c) hereof and the subsections of
section 7 hereof that follow this subsection 7.3 and to such administrative
rules as the Committee may prescribe, the Participant may, by completing a
payment agreement and filing such agreement with a Plan representative before
the start of the Plan Year for which the subject year’s Company match deferred
amount is credited to his or her Account under the Plan, elect that the portion
of the Participant’s Account that is attributable to the subject year’s Company
match deferred amount shall be paid by either of the two payment methods
described in subsection 7.3(b)(1)(A) and (B) hereof.
(A)    Payment Method 1 – Under the payment method described in this subsection
7.3(b)(1)(A) (for purposes of this subsection 7.3, “Payment Method 1”), the
portion of the Participant’s Account that is attributable to the subject year’s
Company match deferred amount shall be paid in one lump sum

5





--------------------------------------------------------------------------------






payment as of the date on which the Participant separates from service with the
Company (or, if the Participant is, on the date on which the Participant
separates from service with the Company, a Specified Employee, as of the date
immediately following the date which is six months after the date he or she
separates from service with the Company).
(B)    Payment Method 2 – Under the payment method described in this subsection
7.3(b)(1)(B) (for purposes of this subsection 7.3, “Payment Method 2”), the
portion of the Participant’s Account that is attributable to the subject year’s
Company match deferred amount shall:
(x)    commence to be paid as of the first day of the first March that begins
after the end of the Plan Year in which the Participant separates from service
with the Company (or, if the Participant is, on the date on which the
Participant separates from service with the Company, a Specified Employee, the
later of the first day of the first March that begins after the end of the Plan
Year in which the Participant separates from service with the Company or the
date immediately following the date which is six months after the date he or she
separates from service with the Company); and
(y)    be paid in one lump sum payment or in annual payments over two to fifteen
years, as chosen by the Participant when he or she elects (or under subsection
7.3(b)(2)(C) hereof is deemed to elect) Payment Method 2 to apply to the portion
of his or her Account that is attributable to the amount of the Participant’s
Company match deferred amount that was credited to the Participant’s Account for
any Plan Year that began on or after January 1, 2015.
(2)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, notwithstanding any of the
provisions of subsection 7.3(b)(1) hereof but subject to the provisions of
subsection 7.3(c) hereof and the subsections of section 7 hereof that follow
this subsection 7.3, the following payment method election restrictions or
conditions shall apply to the payment of the portion of the Participant’s
Account that is attributable to the subject year’s Company match deferred
amount.
(A)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then the Participant may not elect Payment
Method 1 for payment of the portion of the Participant’s Account that is
attributable to the subject year’s Company match deferred amount if he or she
has elected (or under subsection 7.3(b)(2)(C) hereof has been deemed to have
elected) Payment Method 2 for payment of the portion of the Participant’s
Account that is attributable to the amount of the Participant’s Company match
amount that was credited to the Participant’s Account for any Plan Year that
both began on or after January 1, 2015 and was earlier than the Plan Year with
respect to which the

6





--------------------------------------------------------------------------------






subject year’s Company match deferred amount is credited to the Participant’s
Account.
(B)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then the Participant may not elect Payment
Method 2 for payment of the portion of the Participant’s Account that is
attributable to the subject year’s Company match deferred amount if he or she
has elected Payment Method 1 for payment of the portion of the Participant’s
Account that is attributable to the amount of the Participant’s Company match
amount that was credited to the Participant’s Account for any Plan Year that
both began on or after January 1, 2015 and was earlier than the Plan Year with
respect to which the subject year’s Company match deferred amount is credited to
the Participant’s Account.
(C)    When the Plan Year that begins on January 1, 2015 is the Plan Year for
which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, in the event the Participant fails
in the applicable payment agreement to make any payment method election at all
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount, he or she shall be deemed for
all purposes of this subsection 7.3 to have elected Payment Method 2 (and to
have chosen under such method that payment will be made in one lump sum payment)
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount.
(D)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, in the event the Participant fails
in the applicable payment agreement to make any payment method election at all
for payment of the portion of the Participant’s Account that is attributable to
the subject year’s Company match deferred amount and he or she has never elected
(or under subsection 7.3(b)(2)(C) hereof been deemed to have elected) a
distribution method with respect to a Company match amount credited to his or
her Account under the Plan for any Plan Year that both began on or after January
1, 2015 and was earlier than the Plan Year with respect to which the subject
year’s Company match deferred amount is credited to the Participant’s Account,
he or she shall be deemed for all purposes of this subsection 7.3 to have
elected Payment Method 2 (and to have chosen under such method that payment will
be made in one lump sum payment) for payment of the portion of the Participant’s
Account that is attributable to the subject year’s Company match deferred
amount.
(E)    When a Plan Year that begins on or after January 1, 2016 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, in the event the

7





--------------------------------------------------------------------------------






Participant fails in the applicable payment agreement to make any payment method
election at all for payment of the portion of the Participant’s Account that is
attributable to the subject year’s Company match deferred amount and he or she
has elected (or under subsection 7.3(b)(2)(C) hereof has been deemed to have
elected) either Payment Method 1 or Payment Method 2 for payment of the portion
of the Participant’s Account that is attributable to a Company match amount that
was credited to the Participant’s Account for any Plan Year that both began on
or after January 1, 2015 and was earlier than the Plan Year with respect to
which the subject year’s Company match deferred amount is credited to the
Participant’s Account, he or she shall be deemed for all purposes of this
subsection 7.3 to have elected the same payment method for payment of the
portion of the Participant’s Account that is attributable to the subject year’s
Company match deferred amount.
(3)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, if the Participant elects to receive
the portion of the Participant’s Account that is attributable to the subject
year’s Company match deferred amount in annual installments of two or more
payments (under any applicable payment method), then (i) the date as of which
the first annual installment payment is to be made shall be determined under the
provisions of subsection 7.3(b)(1) hereof that describe such payment method,
(ii) the date as of which any annual installment payment other than the first
annual installment payment is to be made shall be an annual anniversary of the
date as of which the first annual installment payment is to be made, and (iii)
the amount of each installment payment shall be equal to the quotient obtained
by dividing the amount allocated to the portion of the Participant’s Account
that is attributable to the subject year’s Company match deferred amount as of
the date of such installment payment by the number of installment payments still
to be made to the Participant under the applicable payment method (including the
subject installment payment).
(4)    When a Plan Year that begins on or after January 1, 2015 is the Plan Year
for which the subject year’s Company match deferred amount is credited to the
Participant’s Account under the Plan, then, notwithstanding any of the foregoing
provisions of this subsection 7.3(b), if any portion of the subject year’s
Company match deferred amount is credited under the terms of the Plan to the
Participant’s Account as of a date that is later than the latest date as of
which a payment of such portion would otherwise be made under the foregoing
provisions of this subsection 7.3(b) and the Participant is vested in such
portion, such portion shall be paid as of the date as of which such portion is
credited under the terms of the Plan to the Participant’s Account.
(c)    Subsequent Distribution Elections as to Commencement Date and Form of
Payment.

8





--------------------------------------------------------------------------------






(1)    If any portion of the Participant’s Account is attributable to the amount
of a Company match amount that is credited to his or her Account under the Plan
for the Plan Year that begins on the Effective Date and hence, pursuant to the
provisions of subsection 7.3(a) hereof, paid under the 2014 Payment Method, the
Participant may, by completing a subsequent payment agreement and filing such
agreement with a Plan representative not less than twelve months before the
first day of the first March that begins after the end of the Plan Year in which
the Participant separates from service with the Company, elect to have the 2014
Payment Method be deemed for purposes of the Participant to be a payment method
under which the entire portion of the Participant’s Account that is payable
under the 2014 Payment Method:
(A)     commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in one lump sum payment or in annual payments over two to fifteen
years (as chosen by the Participant when he or she elects to change the payment
method represented as the 2014 Payment Method), provided that the number of
annual payments to be made under the changed 2014 Payment Method is different
than the number of annual payments that were to be made under 2014 Payment
Method as in effect for the Participant before the change.
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company occur prior to the expiration of such twelve month period).
(2)    If the Participant previously has elected under subsection 7.3(b) hereof
to have any portion of his or her Account that is attributable to the amount of
his or her Company match amount that is credited to his or her Account under the
Plan for one or more specific Plan Years that begin on or after January 1, 2015
paid under Payment Method 1, he or she may, by completing a subsequent payment
agreement and filing such agreement with a Plan representative not less than
twelve months before the date on which he or she separates from service with the
Company, elect to have Payment Method 1 be deemed for purposes of the
Participant to be a payment method under which the entire portion of the
Participant’s Account that is payable under Payment Method 1:
(A)    commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and

9





--------------------------------------------------------------------------------






(B)    is paid in annual payments over two to fifteen years (as chosen by the
Participant when he or she elects to change the payment method represented as
Payment Method 1).
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the date on which the Participant separates from service
with the Company occur prior to the expiration of such twelve month period).
(3)    If the Participant previously has elected (or been deemed to have
elected) under subsection 7.3(b) hereof to have any portion of his or her
Account that is attributable to the amount of his or her Company match amount
that is credited to his or her Account under the Plan for one or more specific
Plan Years that begin on or after January 1, 2015 paid under Payment Method 2,
he or she may, by completing a subsequent payment agreement and filing such
agreement with a Plan representative not less than twelve months before the
first day of the first March that begins after the end of the Plan Year in which
the Participant separates from service with the Company, elect to have Payment
Method 2 be deemed for purposes of the Participant to be a payment method under
which the entire portion of the Participant’s Account that is payable under
Payment Method 2:
(A)    commences to be paid as of the first day of the first March that begins
after the end of the Plan Year in which occurs the fifth anniversary of the date
on which the Participant separates from service with the Company; and
(B)    is paid in one lump sum payment or in annual payments over two to fifteen
years (as chosen by the Participant when he or she elects to change the payment
method represented as Payment Method 2), provided that the number of annual
payments to be made under the changed Payment Method 2 is different than the
number of annual payments that were to be made under Payment Method 2 as in
effect for the Participant before the change.
However, such new election shall not become effective until at least twelve
months elapse from the filing of such election with the Committee (and thus will
be ineffective should the first day of the first March that begins after the end
of the Plan Year in which the Participant separates from service with the
Company occur prior to the expiration of such twelve month period).
(d)     Mid-Year Entry Distribution Payment Method.
(1)    Notwithstanding the foregoing provisions of this subsection 7.3 or any
other provision of the Plan, with respect to a Participant who becomes newly
eligible to participate in the Plan as of the first day of a calendar quarter
that falls in a Plan Year under the provisions of subsection 3.2 hereof (without
regard to subsection 3.2(c) hereof) and when such Plan Year begins on or after
January

10





--------------------------------------------------------------------------------






1, 2015 and is the Plan Year for which the subject year’s Company match deferred
amount is credited to the Participant’s Account under the Plan, then, the
subject year’s Company match deferred amount shall be paid in one lump sum
payment as of the first day of the first March that begins after the end of the
Plan Year in which the Participant separates from service with the Company (or,
if the Participant is, on the date on which the Participant separates from
service with the Company, a Specified Employee, the later of the first day of
the first March that begins after the end of the Plan Year in which the
Participant separates from service with the Company or the date immediately
following the date which is six months after the date he or she separates from
service with the Company). The Participant may not make any subsequent change to
the distribution method provided for in the immediately preceding sentence and
such distribution method has no effect on the distribution rules that apply
under the foregoing provisions of this subsection 7.3 to the vested portion of
the Account of the Participant that is attributable to the amount of the Company
match amount that is credited to his or her Account for any other Plan Year.
(2)    Notwithstanding the foregoing provisions of this subsection 7.3(d) or any
other provision of the Plan, if any portion of the subject year’s Company match
deferred amount is credited under the terms of the Plan to the Participant’s
Account as of a date that is later than the date as of which a payment of such
portion would otherwise be made under the foregoing provisions of this
subsection 7.3(d) and the Participant is vested in such portion, such portion
shall be paid as of the date as of which such portion is credited under the
terms of the Plan to the Participant’s Account.
IN ORDER TO EFFECT THE FOREGOING PLAN REVISIONS, the sponsor of the Plan hereby
signs this Plan amendment, effective for all purposes as of January 1, 2014.
MACY’S, INC.


By: William Tompkins
Title: SVP, HR and Total Rewards
Date: October 17, 2014















11



